GRIFFIN, J.
Petitioner, Vonsher Adams, seeks a writ of mandamus to require the Clerk of the Court in Sumter County to accept for filing a Petition for Writ of Mandamus he attempted to file that is directed to the Florida Parole Commission. His petition was rejected because it was not an “original.” Attached to his petition in this court is the original letter from the clerk and what appears to be his rejected petition.
The first page of his petition is a copied form filled out in ballpoint pen. The balance is handwritten on notebook paper. The document is signed in pen. Petitioner contends that he does “not know how much more original [his] documents could possibly be.” The clerk’s response, through counsel, to our “show cause” order was that “Respondent is unaware of any aspects of this case.” Respondent evidently also saw no need to become informed or to aid the court in understanding the reason why the filing was refused.
We elect to withhold the writ at this time. Rather, we direct our Clerk to make a copy of the Petition for our file and then transmit the original to the Sumter County Clerk of Court, with instructions to Respondent to either accept the document for filing or advise the court why the petition does not meet the criteria for filing.
W. SHARP and COBB, JJ., concur.